ORDEN
San Juan, Puerto Rico, a 1 de junio de 1977
Por resolución de esta fecha el honorable Tribunal Supremo ha designado al señor Luis R. Amaral, Alguacil de este Cuerpo.
Por la presente se releva al señor Amaral de sus labores como Secretario Auxiliar de Corte V a partir del 1ro. de julio y se destaca a rendir labores como Ayudante Ejecutivo del señor Luis F. Rivero Otero durante el período previo a la toma de posesión del señor Amaral de su nuevo cargo.
Por razones de dificultades de reclutamiento y la necesi-dad de que el Alguacil General del Tribunal desempeñe debe-res adicionales a asignárseles por este Cuerpo o por el Juez Presidente, dicho cargo devengará el sueldo de $1,280.00 al mes a partir del 1ro. de agosto de 1977.
Lo decretó y firma
(Fdo.) José Trías Monge Juez Presidente
CERTIFICO:
(Fdo.) Ernesto L. Chiesa Secretario General